Citation Nr: 1307374	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  08-27 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss; and if so, whether the claim may be granted.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1963 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for hearing loss was denied by a July 2002 rating decision.  It was held that there was no evidence of hearing loss in service or within one year thereafter.  He was provided notice and did not timely appeal.  New and material evidence was not received within one year of the July 2002 rating decision.

2.  Evidence received subsequent to the July 2002 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision which denied a claim for service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been received since the July 2002 rating decision, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

New and Material Evidence

In a decision dated in July 2002, the RO denied the Veteran's claim for service connection for hearing loss.  It was held that there was no evidence of hearing loss in service or within 1 year thereafter.  The Veteran was provided notice and did not appeal this decision; and VA did not receive new and material evidence within a year of the July 2002 rating decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  Thus, the July 2002 rating decision is final.  

The Veteran's application to reopen his claim of service connection for hearing loss was received in August 2007.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that by a November 2007 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for hearing loss.  In the August 2009 Supplemental Statement of the Case, however, it appears the RO reopened the Veteran's claim but denied the claim on the merits.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Based on the grounds stated for the denial of service connection for hearing loss in the July 2002 rating decision, new and material evidence would consist of evidence of hearing loss in service or within a year after discharge from service, evidence of a current hearing loss disability for VA purposes, and evidence linking such hearing loss disability to active service.  

In this regard, additional evidence received since the July 2002 rating decision includes various private and VA treatment records and statements from the Veteran.

Of particular importance is a March 2008, VA received the Veteran's statement that he was with the 1st Calvary Div., B Co., 2nd BN in 1964 to 1965 and that he was training with Huey and Chinook helicopters, and a lot of live fire exercises with M-1s, grenade launchers, 105s, 155s, 50 Caliber machine guns, and 45s.  The Veteran stated that he fired all these weapons with no hearing protection.  He also stated that he was exposed to a lot of noise constantly.  

In addition, since the July 2002 rating decision, the record includes evidence of a current hearing loss disability.  

The Board has considered the evidence received since the July 2002 rating decision and finds that it is new and material and serves to reopen the claim.  



ORDER

New and material evidence having been received, the claim for entitlement service connection for hearing loss is reopened.


REMAND

As noted above, in order to prevail on the issue of service connection on the merits, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury. 

As noted above, once a hearing loss disability for VA compensation purposes is shown, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385  and the evidence links the present hearing loss to active service.  The threshold for normal hearing is 0 to 20 decibels.

During the course of this appeal, on September 2, 2010, VA's Veterans Benefits Administration issued Fast Letter 10-35.  The subject was:  Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter, introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for:  Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

In the present case, the evidence reflects that the Veteran served as a light weapons infantryman as well as a TV equipment repairman with the Army.  According to the Duty MOS Noise Exposure Listing, it is "Highly Probable" that the Veteran experienced exposure to hazardous noise. 

The Veteran's service treatment records are negative for any complaints, diagnoses, or treatments for hearing loss.  

On his enlistment examination in September 1963, pure tone thresholds, in decibels, were as follows (when converted from ASA to ISO/ANSI units that are currently used):




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

-5
LEFT
0
0
0

-5

On his separation examination in February 1968, pure tone thresholds, in decibels, were as follows (as of November 1, 1967 ISO/ANSI units are used):




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

Further, on the Report of Medical History completed by the veteran in conjunction with his separation physical, the Veteran denied ever having hearing loss.   

The Veteran has been provided with VA examinations in June 2009 and February 2012.  In June 2009, the VA examiner noted hazardous noise exposure in the infantry where he was exposed to small arms fire, mortars, LAWS rockets, Howitzers, machine guns, and grenades.  The examiner also noted that the Veteran denied occupational noise exposure working in human resources for 20 years as well as recreational noise exposure.  The VA examiner diagnosed the Veteran with moderately-severe sloping high frequency sensorineural hearing loss in the right ear and a mild to moderate high frequency sensorineural hearing loss in the left ear.  The examiner noted that the Veteran's discharge hearing test revealed a threshold shift compared to his induction physical but noted that both tests indicated hearing well within normal limits.  The examiner opined that since test results in the Veteran's claims file indicated hearing well within normal limits bilaterally at time of induction and at time of discharge, it was not likely that his current hearing difficulty began while in the military.  In February 2012, the VA examiner diagnosed the Veteran as having sensorineural hearing loss in the frequencies 500-4000 hertz but opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran's hearing sensitivity was noted at normal at the time of his military induction and separation in 1963 and 1968 respectively.   

The September 2, 2010, Fast Letter 10-35 specifically directs that if the duty position is shown to have "Highly Probable" or "Moderate" probability of exposure to hazardous noise, as is the case here with a "Highly Probable" probability of exposure to hazardous noise according to the Duty MOS Noise Exposure Listing, then exposure to such noise is conceded for purposes of establishing the in-service event. 

The Board again emphasizes that even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385  and the evidence links the present hearing loss to active service. Hensley, 5 Vet. App. 155, 158.

The appeal must therefore be remanded for another VA audiology examination and opinion that takes into account the "Highly Probable" probability of noise exposure conceded. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his bilateral hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
  
2.  The Veteran should be afforded the appropriate VA audio examination to determine the etiology of his current bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

In this case, exposure to hazardous noise in service is highly probable, and is conceded.  

* The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is in any way related (incurred in or aggravated by) the Veteran's active duty service taking into consideration the Veteran's in-service and post-service hazardous noise exposure.  In providing this opinion, the audiologist is requested to comment on the June 2009 and February 2012 VA audiology examination opinions.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


